         Case 1:17-cv-09330-VM-JLC Document 132 Filed 07/29/19 Page 1 of 2




July 29, 2019                                                                         REBECCA BARRETT
                                                                                     DIRECT: 914.449.1029
                                                                                 RBARRETT@KBRLAW.COM

VIA ECF
Honorable James L. Cott
United States District Court
Southern District of New York
500 Pearl Street, Room 21D
New York, New York 10007

Re:      Shulman, et al. v. Chaitman LLP, et al.
         S.D.N.Y. Docket No.: 17-CV-09330 (VM) (JLC)
         KBR File No.: 255.007_________________________________________

Dear Magistrate Judge Cott:

This firm represents Defendant, Chaitman LLP, in the above-referenced matter. In advance of
the upcoming telephone conference, we respectfully submit this letter to set forth Chaitman
LLP’s position regarding the various items identified in the Court’s text Order dated July 22,
2019.

      (1) Revised discovery schedule – Resolution of Issue # 2 (bifurcation) will necessarily
          impact the revised discovery schedule. Nonetheless, we anticipate non-expert discovery,
          including several party and non-party depositions, will be complete by December 31,
          2019.

      (2) Bifurcation of discovery – Defendant Chaitman, LLP reiterates its position that discovery
          should be bifurcated such that issues relevant to class certification should be explored
          and resolved prior to discovery on the merits, as set forth in Dkt. 96.

      (3) Remaining document discovery issues – We will continue to work with counsel for
          plaintiff regarding their outstanding requests.

      (4) Plaintiff’s privilege log – Counsel for plaintiff has agreed to supplement their privilege log.
          Chaitman LLP reserves all rights and objections with respect to same.

      (5) Defendant's Motion to Disqualify – We request that the Court set a deadline of 30 days
          from receipt of a proper privilege log, as referenced in Item # 4 above, for Chaitman LLP
          to make a motion to disqualify. Additionally, Chaitman LLP reserves all rights to move to
          disqualify attorney Dylan Ruga as counsel in the future upon discovery of information
          that may warrant disqualification.



                                                                                                  5805762
       Case 1:17-cv-09330-VM-JLC Document 132 Filed 07/29/19 Page 2 of 2




We thank you in advance for the Court’s consideration.

Very truly yours,

KAUFMAN BORGEEST & RYAN LLP



REBECCA A. BARRETT

cc:    Stalwart Law Group
       Attorneys for Plaintiffs
       41 East 11th Street, 11th Floor
       New York, New York 10003
       Attn: Dylan Ruga, Esq.

       Lewis Brisbois Bisgaard & Smith LLP
       Attorneys for Defendant
       Becker & Poliakoff, LLP
       77 Water Street, 21st Floor
       New York, New York 10005
       Attn: Jamie Wozman, Esq.




                                              2
                                                                           5805762
